      Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 1 of 16 PageID #:864



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHICAGO TRANSIT AUTHORITY RETIREE
 HEALTH CARE TRUST and THE BOARD OF
 TRUSTEES FOR THE CHICAGO RETIREE
 HEALTH CARE TRUST,


                         Plaintiffs,                         Case No. 19-cv-07570
 v.
                                                             Honorable Mary M. Rowland
 DILWORTH PAXSON LLP and TIMOTHY
 ANDERSON,


                         Defendants.


            DEFENDANTS DILWORTH PAXSON LLP’S AND TIMOTHY B.
           ANDERSON’S MEMORANDUM OF LAW IN SUPPORT OF THEIR
              RULE 12(B)(6) MOTION TO DISMISS THE COMPLAINT

        Plaintiffs seek to recover funds they invested in bonds issued by a sovereign tribal entity

associated with the Oglala Sioux Tribe. But their Complaint is not against that entity, nor against

the individuals who were convicted of criminally misappropriating their funds and defrauding

them, i.e., Jason and John Galanis and their accomplices. Nor is it against the investment advisor

Plaintiffs hired, Hughes Capital Management, LLC (“HCM”), that recommended the bond

investment and managed Plaintiffs’ retirement funds as their fiduciary. Instead, Plaintiffs seek to

foist responsibility on Dilworth Paxon LLP, the lawyers who handled the routine aspects of the

bond transaction (the “Firm”) and in particular a Firm partner, Timothy B. Anderson (“Anderson”)

(collectively, “Dilworth”). Dilworth had nothing to do with Plaintiffs’ investment. Dilworth also

never represented Plaintiffs and had no other duty to them. Plaintiffs have failed to state plausible

claims against Dilworth and their Complaint should be dismissed with prejudice under Federal

Rule of Civil Procedure 12(b)(6).
    Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 2 of 16 PageID #:865




                                      I. BACKGROUND

       Plaintiffs entered into an Investment Management Agreement (the “RHCT Agreement”)

with non-party HCM, a registered investment advisor, in 2009; HCM was responsible for

managing retirement funds for Plaintiff Chicago Transit Authority Retiree Health Care Trust

(“RHCT”).    (Complaint ¶¶ 19, 21) Plaintiffs allege that HCM purchased bonds issued by

Wakpamni Lake Community Corporation, a tribally-chartered corporation associated with the

Oglala Sioux Tribe of the Pine Ridge Reservation in South Dakota. (Id. ¶¶ 37, 185, 221)

       As Plaintiffs allege, the proceeds of these bonds were misappropriated by Jason Galanis

and his accomplices, including Hugh Dunkerley (“Dunkerley”), none of whom Plaintiffs have

sued. (Id. ¶¶ 31, 240) Dunkerley was the president of Burnham Securities, Inc. (“Burnham”), a

brokerage firm in New York which acted as the placement agent for the bonds, and whom Plaintiffs

also have not sued. (Id. ¶¶ 50, 55) Dunkerley and Jason Galanis pleaded guilty to crimes for their

roles in the Wakpamni bond offering. (Id. ¶¶ 307, 312) Others, including John Galanis, Jason’s

father, were found guilty by jury. (Id. ¶ 312) Plaintiffs also did not sue any of these convicted

felons, instead targeting the lawyers involved in documenting the transactions.

       Plaintiffs allege that Dilworth’s work as counsel for the bond offering was used by

Dunkerley and Jason Galanis to facilitate the sale of the bonds. The operative facts are that

Dilworth allegedly drafted a portion of an initial draft of an Investor Letter which it sent to HCM

– but which HCM later completed independently and used in the transaction – and allegedly made

a few ministerial telephone calls about wire transfer arrangements. (Id. ¶¶ 158-61, 229) According

to the Complaint, HCM breached its fiduciary duties to Plaintiffs by completing the Investor

Letter. (Id. ¶¶ 169, 332)

       Additionally, Plaintiffs allege that Opinion Letters prepared for U.S. Bank by Dilworth and




                                                2
    Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 3 of 16 PageID #:866




Greenberg Traurig, LLP 1 relied upon the HCM Investor Letter for some of the facts and were

necessary for completion of the transaction. (Id. ¶¶ 188, 191-92, 253, 262) Dilworth’s Opinion

Letter for the first bond closing (Dkt. 1-1 at 174 (Opinion Letter)) expressly identified that it relied

on information contained in the HCM Investor Letter relating to each investor’s status as an

“accredited investor” under securities laws. (Complaint ¶ 197) The Opinion Letter also stated that

the Bonds were being issued to fund an Annuity Investment (id. ¶ 192) pursuant to an annuity

contract – that Dilworth had no part in drafting – which recited that the annuity would be issued

to Wealth Assurance Private Client Corporation (“WAPCC”). (Id. ¶¶ 97, 131)

        As to the mundane communications about details for wire instructions, Plaintiffs allege

that, after U.S. Bank closed the transaction, Jason Galanis emailed Anderson wire instructions

regarding distribution of the bond proceeds, including for making the annuity payment to a bank

account that Jason Galanis said belonged to WAPCC. (Id. ¶ 226) Plaintiffs allege that Dilworth

forwarded the wire instructions and the annuity contract to U.S. Bank, which initiated the wire

transfer. (Id. ¶ 229) Once U.S. Bank wired the funds, “Jason Galanis and Dunkerley immediately

misappropriated the bond proceeds through a complex series of transactions to related entities and

individuals.” (Id. ¶ 240) There are no allegations – nor could there be – that Dilworth was involved

in the misappropriation of Plaintiffs’ funds, or that Dilworth had any knowledge of what happened

to the funds after U.S. Bank wired them, or that Dilworth had anything to gain by the Galanis’

misconduct that led to the loss of Plaintiffs’ funds, i.e., the fraud and misappropriation of funds by

people Plaintiffs have chosen not to sue.

        Plaintiffs instead sued Dilworth for purported (1) negligence, (2) aiding and abetting a

breach of fiduciary duty, (3) civil conspiracy, and (4) tortious interference with contract. (Dkt. 1-


1
 Plaintiffs also sued Greenberg Traurig, LLP, and subsequently settled with them and dismissed their claim. (Dkt
No. 49)



                                                        3
    Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 4 of 16 PageID #:867




1 at 6-57) This case was removed to this Court on the basis of diversity jurisdiction by Greenberg

Traurig and remains in this Court. (Dkt. No. 1 at 1)

                                           II. LEGAL STANDARD

         As is familiar to the Court, when deciding a motion to dismiss the Court construes the

complaint in the light most favorable to plaintiff and accepts all factual assertions as true. 2 As is

equally familiar, however, the Court does not accept conclusory allegations or conclusions of law

dressed up as facts. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949–50 (2009). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Id. (citing Bell. Atl. Corp. v. Twombly, 550

U.S. 544, 555, 570 (2007)). This standard demands that the factual allegations “raise a right to

relief above the speculative level” and “nudge[] the[] claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 555, 570. As the Seventh Circuit has held, courts must reject

mere “legal conclusions, or threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements.” Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013).

         Additionally, claims that sound in fraud are subject to the heightened pleading standard of

Federal Rule of Civil Procedure 9(b). See F.D.I.C. v. Parzygnat, No. 10 C 7038, 2011 WL

3704731, at *8 (N.D. Ill. Aug. 23, 2011). Under this standard, a plaintiff alleging fraud must state

with “particularity” the circumstances constituting fraud. Windy City Metal Fabricators & Supply,

Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 668 (7th Cir. 2008). “This heightened pleading

requirement is a response to the great harm to the reputation of a business firm or other enterprise

a fraud claim can do.” Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 507 (7th Cir.

2007). Rule 9(b) applies to each of Plaintiffs’ claims other than negligence.


2
  For this reason, Dilworth bases its recitations of facts on Plaintiffs’ allegations. But Dilworth denies the
substance of Plaintiffs’ claims and will demonstrate their falsity if the case were to proceed.



                                                           4
     Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 5 of 16 PageID #:868




                                        III. ARGUMENT

A.      Plaintiffs Fail To State a Claim for Negligence.

        To state a negligence claim under Illinois law, a plaintiff must allege facts sufficient to

demonstrate “that the defendant owed a duty to the plaintiff, that defendant breached that duty,

and that the breach was the proximate cause of the plaintiff’s injuries.” Blood v. VH-1 Music First,

668 F.3d 543, 546 (7th Cir. 2012). Plaintiffs’ claim fails on each element.

        First, Plaintiffs invent a theory that Dilworth owed Plaintiffs, who were not Dilworth’s

clients, a duty of care in preparing the opinion letters and when assisting in the bond transaction.

(Complaint ¶¶ 318-20) That begs the question of the duty, if any, Dilworth might owe to someone

other than its client. It is well-established that an attorney owes no duty to anyone other than its

client; the sole exception is “only in the most limited circumstances.” Bastian v. Petren Res. Corp.,

271 Ill. App. 3d 232, 238, 648 N.E.2d 165, 169 (1995) (emphasis added). Specifically, those “most

limited circumstances” are when the nonclient can “allege and prove that the intent of the

[attorney’s actual] client to benefit the nonclient third party was the primary or direct purpose of

the transaction or relationship.” Pelham v. Griesheimer, 92 Ill. 2d 13, 20-21 (1982); see also

Oakland Police & Fire Retirement System v. Mayer Brown, LLP, 861 F.3d 644, 650 (7th Cir.

2017); Geaslen v. Berkson, Gorov & Levin, Ltd., 220 Ill. App. 3d 600, 163 Ill. Dec. 187, 581

N.E.2d 138, 142 (1991) (duty to nonclient plaintiff found where opinion letter was addressed to

plaintiff).

        Second, Plaintiffs do not allege a breach of a duty to them. The Dilworth Opinion Letter

on which Plaintiffs rely was, as shown on its face, intended for U.S. Bank, Burnham Securities,

and Wakpamni Lake Community Corporation; Plaintiffs are not mentioned by name, category or

otherwise. (Dkt. 1-1 at 174) The Complaint alleges that the only entity who relied on the Opinion




                                                 5
    Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 6 of 16 PageID #:869




Letter is U.S. Bank, the party to whom it was addressed. (Complaint ¶ 328) Dilworth owed no

duty to Plaintiffs and, thus, could not have breached any duty.

       Third, Plaintiffs’ negligence claim fails because there are no facts plausibly alleged that

Dilworth’s few actions were the proximate cause of Plaintiffs’ injury. Plaintiff must show “a nexus

between the negligent act or omission and the injury suffered.” Taylor v. Gerry's Ridgewood, Inc.,

141 Ill. App. 3d 780, 782, 490 N.E.2d 987, 990 (1986). The Complaint does not, and cannot, do

so. Plaintiffs do not allege that they relied upon the Opinion Letter, and this is further evidence

that the letter was not a proximate cause of their alleged injuries. Instead, Plaintiffs allege that

“[w]ithout opinion letters from both firms, U.S. Bank would not have closed the transaction and

the bondholders, including [Plaintiffs], would not have been injured.” (Complaint ¶ 188) But this

is far from sufficient. Proximate cause encompasses both cause in fact – whether the defendant’s

conduct was a material element and a substantial factor in bringing about the injury – and legal

cause, which is a question of foreseeability. Fitzgibbon v. Nat’l Broad. Co., 314 Ill. App. 3d 52,

54, 732 N.E.2d 64, 65–66 (2000). Although the Complaint concludes that Dilworth’s alleged

negligence caused U.S. Bank to close the transaction, there are no facts alleged to support that

conclusion. And for purposes of cause in fact, the Complaint does not allege the Opinion Letter

to be a substantial factor in bringing about Plaintiffs’ injury. That injury, of course, was caused

by the criminal actors, whom Plaintiffs acknowledge are the parties who “immediately

misappropriated the bond proceeds through a complex series of transactions to related entities and

individuals.” (Complaint ¶ 240)

       For legal cause, “[f]oreseeability may be decided by the court as a matter of law where the

issue is so clear that reasonable minds could not differ.” Sobilo v. Manassa, 479 F. Supp. 2d 805,

818 (N.D. Ill. 2007). “[T]he test that should be applied in all cases in determining the question of




                                                 6
   Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 7 of 16 PageID #:870




proximate cause is whether the first [alleged] wrongdoer might have reasonably anticipated the

intervening cause as a natural and probable result of the first party’s own negligence.” Janowiak

v. Tiesi, 402 Ill. App. 3d 997, 1011, 932 N.E.2d 569, 583 (2010). Here, Plaintiffs acknowledge

that the intervening cause of Plaintiffs’ injury is the fraud and misappropriation of funds by the

Galanis crew. (Complaint ¶ 240) There are no facts alleged that these criminal acts were

foreseeable or that Dilworth was involved in the criminal acts. Just because there is crime in the

world does not mean that it was foreseeable that a particular crime would be committed by

particular criminals in a particular circumstance, i.e., that the Galanises and their accomplices

would intentionally steal $40 million dollars. See, e.g., Rowe v. State Bank of Lombard, 125 Ill.

2d 203, 224, 531 N.E.2d 1358, 1368 (1988) (holding generally a criminal act is a superseding

cause of injury relieving the originally negligent party of liability). The closest the Complaint

comes to addressing foreseeability is alleging the bond transaction was “risky” (Complaint ¶¶ 332-

33), but that is far from enough to make the theft of $40 million dollars reasonably foreseeable.

Lutz v. Goodlife Entm’t, Inc., 208 Ill. App. 3d 565, 569, 567 N.E.2d 477, 480 (1990) (“[T]here

must have been more th[a]n a possibility that the act was foreseeable; the act must have been

reasonably foreseeable.”). Even had Dilworth owed a duty to Plaintiffs – it did not – the Galanis’

criminal acts were an intervening cause that broke the causal chain necessary to state a claim for

negligence against the scrivening lawyers.

       Nor could Plaintiffs allege facts that would plausibly state such a claim, which is why

Plaintiffs should not be permitted to amend their claims to allege new facts. Leave to amend is

futile where the plaintiff cannot plead the essential elements of a claim upon amendment. See

Bogie v. Rosenberg, 705 F.3d 603, 613 (7th Cir. 2013). Plaintiffs could not add allegations to

establish that Dilworth owed a duty to Plaintiffs based on the Opinion Letter that plainly was not




                                                7
     Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 8 of 16 PageID #:871




addressed to, or relied upon by, Plaintiffs. Nor could Plaintiffs cure the unforeseeability of the

intervening criminal act.    See Grant v. Schmidt, 787 F. App’x 345, 347 (7th Cir. 2019)

(“[A]mendment to add allegations . . . would be futile because [the plaintiff] cannot plausibly

allege that the defendants could reasonably foresee that [the actual wrongdoer] would commit a

new crime.”). Accordingly the negligence claim should be dismissed with prejudice. Bogie, 705

F.3d at 613; Garcia v. City of Chicago, 24 F.3d 966, 970 (7th Cir. 1994).

B.     Plaintiffs’ Other Claims Are Entirely Premised on Conclusory Allegations and Fail
       To Meet the Plausibility Standard

       Plaintiffs’ remaining claims rest entirely on the unsupported and implausible notion that

Dilworth, whom Plaintiffs allege to be sophisticated (Complaint ¶ 335), competent (id. ¶ 358), and

knowledgeable (id. ¶ 342) counsel intended to assist John Galanis and HCM to steal Plaintiffs’

funds. Plaintiffs do not allege such facts, nor can they; their contentions seeking to tie Dilworth

to the theft of Plaintiffs’ funds by convicted fraudsters are wholly conclusory and amount to no

more than “naked assertions devoid of further factual enhancement.” Taha v. Int’l Bhd. of

Teamsters, Local 781, 947 F.3d 464, 469 (7th Cir. 2020). When considering the viability of a

claim in the face of a Rule 12(b)(6) challenge, the Court must reject such sheer supposition. Id.

       The facts that Plaintiffs do allege demonstrate only that Dilworth, acting in the traditional

role of bond counsel, prepared a portion of one letter later completed by HCM, provided an opinion

letter addressed to U.S. Bank on which Plaintiffs did not rely, and conveyed communications about

wire instructions. (Complaint ¶¶ 68, 161, 187, 229; Dkt. 1-1 at 174) None of that supports that

Dilworth would be complicit in the theft of Plaintiffs’ funds or the Galanis’ fraud. Rather,

Plaintiffs’ allegations give rise to the “obvious alternate explanation” that Dilworth acted lawfully

in its role as bond counsel and that it was the acts of others, many of whom are serving decades-

long prison sentences, that caused Plaintiffs’ injury. See Iqbal, 129 S.Ct. at 1951–52 (holding that



                                                 8
    Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 9 of 16 PageID #:872




plausibility was not met where there was an “obvious alternate explanation”). Plaintiffs simply

cannot “give enough details about the subject-matter of the case to present a story that holds

together.” McCauley v. City of Chicago, 671 F.3d 611, 616–17 (7th Cir. 2011).

       Nor can Plaintiffs rely on inferences from these scant facts to state their other three claims.

Since all three of Plaintiffs’ remaining claims sound in fraud, they must be pled with additional

particularity under Rule 9(b). Desmond v. Taxi Affiliation Servs. LLC, 344 F. Supp. 3d 915, 923

(N.D. Ill. 2018) (Rule 9(b) applies to claims that “sound[ ] in fraud,” meaning those “premised

upon a course of fraudulent conduct.”). Plaintiffs’ claims of aiding and abetting breach of fiduciary

duty, tortious interference, and conspiracy to commit fraud “all arise out of the same alleged

fraudulent scheme.” See id. at 924 (finding claims of breach of fiduciary duty and tortious

interference with contract both sounded in fraud when related to a single fraudulent scheme); see

also F.D.I.C., 2011 WL 3704731, at *8 (holding tortious interference with contract claim sounded

in fraud). Plaintiffs must state with particularity the circumstances constituting the allegedly

tortious conduct. See Windy City Metal, 536 F.3d at 668 (“The circumstances of fraud or mistake

include the identity of the person who made the misrepresentation, the time, place and content of

the misrepresentation, and the method by which the misrepresentation was communicated to the

plaintiff.”). Having failed to do so, these three remaining counts must be dismissed as well.

       1.      Plaintiffs Fail To State a Claim for Aiding and Abetting.

       Plaintiffs’ conclusory claim for aiding and abetting HCM’s breach of HCM’s fiduciary

duties to Plaintiffs is plainly implausible. Under Illinois law, aiding and abetting is not a separate

tort; it is a theory of liability. F.D.I.C., 2011 WL 3704731, at *6. The elements for this theory

are: “(1) the party whom the defendant aids must perform a wrongful act which causes an injury;

(2) the defendant must be regularly aware of his role as part of the overall or tortious activity at




                                                  9
   Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 10 of 16 PageID #:873




the time that he provides the assistance; and (3) the defendant must knowingly and substantially

assist the principal violation.” Id. at *7. Plaintiffs do not allege facts demonstrating that Dilworth

sought to aid HCM in HCM’s actions in breach of the duty that HCM owed to Plaintiffs as their

investment advisor, which ends the aiding and abetting claim.

       Making a conclusory allegation that Anderson and the Firm were aware of “the role they

were playing in causing HCM to breach its fiduciary duties, particularly given their status as

commercial attorneys knowledgeable of such matters” (Complaint ¶ 342), does not cure the

pleading deficiency. There are no facts that satisfy Rule 9(b) to show that Dilworth was “regularly

aware of its role as part of the [Galanis’] overall or tortious activity” or that Dilworth was doing

anything with knowledge that it was being misused by HCM to facilitate the Galanis’ fraud. The

Complaint merely restates part of the elements of an aiding and abetting claim (not even the

entirety of each element, such as that Dilworth was “regularly aware” of its purported role). The

only plausible inference to be drawn from Plaintiffs’ non-conclusory allegations under Rule 9(b)

is “the obvious alternate explanation” that Dilworth’s true “role” was as bond counsel in service

of a routine transaction, acting independently from HCM’s alleged tortious activity rather than

aiding and abetting it. See Iqbal, 129 S.Ct. at 1951–52.

       Due to the potential for abuse in dragging innocent parties like Dilworth into another’s

misconduct, Illinois courts have held that aiding and abetting liability should not be expanded to

include parties who were simply doing their jobs and performing tasks that they typically

performed in the ordinary course of business. See, e.g., Thornwood, Inc. v. Jenner & Block, 344

Ill. App. 3d 15, 278 Ill. Dec. 891, 799 N.E.2d 756, 767 (Ill. App. 2003), as recognized by Premier

Capital Mgmt., LLC v. Cohen, No. 02 C 5368, 2008 WL 4378313, at *6 (N.D. Ill. Mar. 24, 2008);

see also Schott v. Glover, 109 Ill. App. 3d 230, 235, 440 N.E.2d 376, 379 (1928) (holding that as




                                                 10
    Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 11 of 16 PageID #:874




a matter of public policy, attorneys are generally left free to advise their clients without fear of

personal liability to third persons). In Premier Capital Mgmt., a bank and its president were held

not liable for allegedly aiding and abetting a breach of fiduciary duty where they did not directly

aid in the alleged tortious activity (inducing investment of funds) and instead performed

administrative tasks such as processing fund transfers. 2008 WL 4378313, at *6. Similarly,

Dilworth’s role as bond counsel was in service of what appeared to be routine transactions, not as

HCM’s accomplice in the Galanis’ misappropriation and fraud.

         As the court in Premier Capital Mgmt. also found, “behavior [such as the administrative

task of processing fund transfers in that case] is not active and direct; it is passive and indirect, and

that is not enough to sustain an aiding and abetting a breach of fiduciary duty claim.” Id. Premier

Capital Mgmt. disposes of Plaintiffs’ allegations that Dilworth prepared portions of an initial draft

of the investor letter (but not the final letter 3) and conveyed the mundane details for wire transfers.

(Complaint ¶¶ 158-61, 338-39) Such passive ministerial actions are not enough to place Dilworth

in a position of assisting HBC in HBC’s breach of its duty to Plaintiffs. Nor can such allegations

plausibly support the inference that Dilworth aided and abetted HBC’s breach of its fiduciary duty,

and amendments consistent with the facts actually alleged would be futile, making it appropriate

to dismiss with prejudice. See Moorer v. Platt, No. 18 CV 3796, 2020 WL 814924, at *2 (N.D.

Ill. Feb. 19, 2020) (amendment was futile where the claim was not plausible).

         2.       Plaintiffs Fail To State a Claim for Civil Conspiracy.

         As implausible as their aiding and abetting claim, if not more so, Plaintiffs’ civil conspiracy

claim is based on the conclusory allegation that “Anderson agreed to take direction from John



3
 There are no allegations specifying the content of Dilworth’s alleged initial draft. (Complaint ¶¶ 160-63) Therefore,
any allegations that Dilworth’s alleged draft substantially assisted the eventual breach of the fiduciary duty are entirely
speculative and not plausible. See Twombly, 550 U.S. at 555, 570.



                                                           11
   Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 12 of 16 PageID #:875




Galanis and assisted him in perpetuating the annuity fraud on U.S. Bank and the bondholders

themselves.”    (Complaint ¶ 351)     Once again, no facts about the details of that supposed

“agreement” are alleged as required by Rule 9(b). “To state a claim for civil conspiracy, a plaintiff

must allege facts establishing that: (1) the defendant entered into an agreement with one or more

persons to accomplish by concerted action either an unlawful purpose or a lawful purpose by

unlawful means; (2) a tortious act was committed in furtherance of the agreement; and (3) the

plaintiff suffered an injury that was caused by the defendant.” Merrilees v. Merrilees, 2013 IL

App (1st) 121897, ¶ 49 (emphasis added). Plaintiffs simply do not allege facts establishing any of

these elements. Because conspiracy is not an independent tort, if “a plaintiff fails to state an

independent cause of action underlying [the] conspiracy allegations, the claim for conspiracy also

fails.” Id.

        Indeed, there are no facts that plausibly establish that Anderson agreed to anything with

John Galanis, let alone agreeing to help him steal Plaintiffs’ funds. To enter into a conspiracy,

Defendants must have “under[stood] the general objectives of the conspiratorial scheme,

accept[ed] them, and agree[d], either explicitly or implicitly to do its part to further those

objectives.” Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 938–39 (7th Cir. 2012).

Without facts establishing such an agreement, Plaintiffs’ conspiracy claim fails. Here, Plaintiffs

have not alleged facts that Dilworth even knew about the unlawful objectives of Galanis’ scheme

– let alone agreed to advance those objectives. It is too far a leap from Plaintiffs’ assertion –

without any factual support – that Anderson believed the proposed transaction was “risky” or

“speculative” (Complaint ¶ 333) to infer that Anderson knew he was aiding Galanis’ criminal

enterprise.

        Plaintiffs also do not allege tortious acts in furtherance of the purported agreement with the




                                                 12
   Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 13 of 16 PageID #:876




convicted felon, which is the second element of the civil conspiracy claim. Since Plaintiffs

describe a conspiracy to commit fraud (see Complaint ¶ 351 (alleging Anderson agreed to assist

John Galanis in the “annuity fraud”)), the tortious action must be “an overt act of fraud in

furtherance of the conspiracy.” GMAC, LLC v. Hillquist, 652 F. Supp. 2d 908, 922 (N.D. Ill.

2009). Under Rule 9(b), the underlying fraud must be alleged including the specific circumstances

constituting the fraud. Toulon v. Cont’l Cas. Co., 877 F.3d 725, 734 (7th Cir. 2017). The

Complaint alleges none of the five elements that are required to tie the fraud to Dilworth, i.e., (1)

a false statement of material fact by Dilworth; (2) Dilworth’s knowledge or belief that the

statement was false; (3) Dilworth’s intent to induce the Plaintiffs to act; (4) action by the plaintiffs

in justifiable reliance on the truth of Dilworth’s statement; and (5) damage to the Plaintiffs

resulting from their reliance on Dilworth’s statements. Mullen v. GLV, Inc., No. 18 C 1465, 2020

WL 5630455, at *6 (N.D. Ill. Sept. 20, 2020).

        Instead, Plaintiffs simply rattle off a list of general actions, none of which specifies any

fraud. The best they offer is that “Anderson acted in furtherance of the agreement by preparing

bond documents, coordinating closing, concealing Galanis’ role in the transaction, assisting HCM

in the transaction, and directing U.S. Bank to transfer bond proceeds to Jason’s bank account.”

(Complaint ¶ 352) There are no facts alleged about how Dilworth supposedly did any of this, let

alone that Dilworth had any duty to convey anything about who was involved in the transaction or

how. See supra at 5-7. Plaintiffs also do not – and cannot – allege facts supporting their own

reliance on any of Dilworth’s actions, none of which were directed at Plaintiffs in any event. When

a claim cannot be plausibly alleged, dismissal with prejudice is required.

        3.      Plaintiffs Fail To State a Claim for Tortious Interference with Contract.

        Plaintiffs’ tortious interference claim is based on the threadbare assertion that Dilworth




                                                  13
   Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 14 of 16 PageID #:877




“assist[ed] HCM in carrying out the purchase of the Wakpamni bonds” and “tortiously induced a

breach of the RHCT Agreement by HCM.” (Complaint ¶ 363) Very similar to the empty claim

for purportedly aiding and abetting HCM’s breach of its fiduciary duty, supra at 9-11, these

allegations are merely recitals of the elements of the cause of action, not facts that could be

accepted by the Court. And they are equally implausible.

        Under Illinois law, the elements for a tortious interference with contract claim include:

defendant’s intentional and unjustified inducement of a breach of the contract; and a subsequent

breach by the other, caused by the defendant’s conduct. F.D.I.C., 2011 WL 3704731, at *8; Webb

v. Frawley, 906 F.3d 569, 579 (7th Cir. 2018). As with their other claims, Plaintiffs fail to allege

any facts in support of these elements, let alone any that “raise a right to relief above the speculative

level” and “nudge[] the[] claims across the line from conceivable to plausible.” Twombly, 550

U.S. at 555, 570.

        Once again, the facts Plaintiffs allege are that Dilworth forwarded wire instructions to

HCM employees and assisted with drafting an initial portion of an Investment Letter – allegations

that demonstrate neither any intent to induce a breach by HCM or that HCM’s breach was caused

by Dilworth. (See Complaint ¶¶ 161, 229) As the Seventh Circuit held in affirming dismissal of

a tortious interference claim where defendant was not an active participant in the alleged breach,

intent to induce “requires some active persuasion, encouragement, or inciting that goes beyond

merely providing information in a passive way.” Webb, 906 F.3d at 579.

        It is simply not plausible that Dilworth acted with the aim of causing HCM’s breach of the

RHCT agreement. There is no reason why Dilworth, as bond counsel, would want to interfere

with the RHCT contract between Plaintiffs and their chosen investment advisor, or would have

any reason to induce a breach of that contract. No factual allegations in the Complaint make this




                                                   14
   Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 15 of 16 PageID #:878




story hold together. See McCauley v. City of Chicago, 671 F.3d 611, 616–17 (7th Cir. 2011).

Plaintiffs’ allegations give rise only to the “obvious alternate explanation” that Dilworth acted

lawfully in its role as bond counsel and that it was the acts of others that caused Plaintiffs’ injury.

See Iqbal, 129 S.Ct. at 1951–52.

       Nor are there any allegations that could be added to ground this farfetched notion in the

realm of plausibility, and the claim should be dismissed with prejudice. See Miller v. Madigan,

No. 15-CV-1181-NJR, 2015 WL 7178431, at *4 (S.D. Ill. Nov. 16, 2015) (dismissing with

prejudice where the court could not “conceive of any viable theory of liability that [p]laintiff might

assert against the named [d]efendants”).

                                        IV. CONCLUSION

       For the foregoing reasons, Dilworth Paxson LLP and Timothy Anderson respectfully

request that this Court dismiss Plaintiffs’ claims against them with prejudice.



Dated: December 23, 2020

                                                               Respectfully submitted,

                                                               /s/ Michael Dockterman

                                                               Michael Dockterman
                                                               (Illinois Bar No. 3121675)
                                                               Stacie R. Hartman
                                                               (Illinois Bar No. 6237265)
                                                               Steptoe & Johnson LLP
                                                               227 W. Monroe St., Suite 4700
                                                               Chicago, IL 60606
                                                               Phone: (312) 577-1300
                                                               mdockterman@steptoe.com
                                                               shartman@steptoe.com


                                                               Attorneys for Defendants Dilworth
                                                               Paxson LLP and Timothy Anderson




                                                  15
   Case: 1:19-cv-07570 Document #: 61 Filed: 12/23/20 Page 16 of 16 PageID #:879



                               CERTIFICATE OF SERVICE

      I, Michael Dockterman, an attorney, hereby certify that on December 23, 2020, I caused a

true and correct copy of the foregoing DEFENDANTS DILWORTH PAXSON LLP’S AND

TIMOTHY B. ANDERSON’S MEMORANDUM OF LAW IN SUPPORT OF THEIR

RULE 12(B)(6) MOTION TO DISMISS THE COMPLAINT to be electronically filed with the

Clerk of Court using CM/ECF, which will serve all counsel of record.



                                                          /s/ Michael Dockterman      .

                                                          Michael Dockterman
                                                          Steptoe & Johnson LLP




                                              16
